In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-1640V
                                          UNPUBLISHED


    AZUSA NASH, As Parent and Legal                             Chief Special Master Corcoran
    Representative of her Minor Daughter,
    U.C.N.,                                                     Filed: January 20, 2022

                          Petitioner,                           Special Processing Unit (SPU); Joint
    v.                                                          Stipulation on Damages; Measles
                                                                Mumps Rubella (MMR) Vaccine;
    SECRETARY OF HEALTH AND                                     Thrombocytopenic Purpura (ITP)
    HUMAN SERVICES,

                         Respondent.


David Alexander Tierney, Rawls Law Group (Richmond), Richmond, VA, for Petitioner.

Colleen Clemons Hartley, U.S. Department of Justice, Washington, DC, for
Respondent.


                                DECISION ON JOINT STIPULATION 1

        On October 24, 2018, Azusa Nash filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that her minor daughter, U.C.N. suffered immune
thrombocytopenic purpura (“ITP”) as a result of her February 16, 2016 Measles Mumps
Rubella (“MMR”) vaccination. Stipulation, filed at January 18, 2022, ¶¶ 1-2; 4; see also
Petition at 1. Petitioner further alleges the vaccine was administered within the United
States, that U.C.N. suffered the residual effects of her injury for more than six months,
and that there has been no prior award or settlement of a civil action on U.CN.’s behalf
as a result of her injury. Stipulation at ¶¶ 3-5; see Petition at ¶¶ 13-15. “Respondent
denies that U.C.N. sustained an ITP Table Injury; denies that any vaccine caused
1
   Because this unpublished Decision contains a reasoned explanation f or the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If , upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section ref erences to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
U.C.N.’s alleged ITP, or any other injury; and denies that U.C.N.’s current condition is a
sequelae of a vaccine-related injury.” Stipulation at ¶ 6.

       Nevertheless, on January 18, 2022, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $30,000.00 in the form of a check payable to Petitioner as
        guardian/conservator of U.C.N.’s estate. Stipulation at ¶ 8. This amount
        represents compensation for all items of damages that would be available under
        Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint f iling of notice
renouncing the right to seek review.

                                                     2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

                                                      )
    AZUSA NASH, as Parent and Legal                   )
    Representative of her Minor Daughter,             )
    U.C.N.,                                           )
                   Petitioner,                        )    No. 18-1640V
                                                      )    Chief Special Master Corcoran
    v.                                                )    ECF
                                                      )
    SECRETARY OF HEALTH AND HUMAN                     )
    SERVICES,                                         )
                                                      )
                  Respondent.                         )


                                            STIPULATION

          The parties hereby stipulate to the following matters:

          I. Azusa Nash, on behalf of U.C.N., a minor child, petitioner, filed a petition for vaccine

compensation under the National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10

to -34 (the ·'Vaccine Program''). The petition seeks compensation for injuries allegedly related

to U.C.N.'s receipt of the Measles, Mumps, and Rubella ("MMR") vaccine, which vaccine is

contained in the Vaccine Injury Table (the ·Table"), 42 C.F.R. § 100.3 (a).

          2. U.C.N. received the vaccine on or about February 16, 2016. 1

          3. The vaccinations were administered within the United States.

         4. Petitioner alleges that U .C. N. suffered immune thrombocytopenia ("ITP") within the

time period set forth in the Table following the MMR vaccine, or in the alternative, that U.C.N.'s

alleged ITP was caused by the vaccine. Petitioner further alleges that U.C.N. experienced the

residual effects of this condition for more than six months.



1 On the same date, U.C.N. also received the Hepatitis A, Varicella, and Prevnar-13
vaccinations.
            5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on U.C.N.'s behalf as a result of her condition.

            6. Respondent denies that U.C.N. sustained an ITP Table injury; denies that any vaccine

caused U.C.N. 's alleged ITP, or any other injury; and denies that U.C.N.'s current condition is a

sequelae of a vaccine-related injury.

            7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

            8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(I), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

            A lump sum of $30,000.00 in the form of a check payable to petitioner as
            guardian/conservator of U.C.N. ·s estate, representing compensation for all damages that
            would be available under 42 U.S.C. § 300aa-15(a). No payment shall be made until
            petitioner provides respondent with documentation establishing that she has been
            appointed as guardian/conservator of U.C.N. 's estate.

            9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-21(a)(I), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

            I0. Petitioner and her attorney represent that they have identified to respondent all

known sources of payment for items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-l 5(g), including State compensation programs, insurance policies,



                                                      2
Federal or State health benefits programs (other than Title XIX of the Social Security Act

(42 U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.

        11. Payment made pursuant to paragraph 9 and any amounts awarded pursuant to

paragraph IO of this Stipulation will be made in accordance with 42 U .S.C. § 300aa-15(i),

subject to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for U.C.N.'s benefit as contemplated by a strict

construction of 42 U.S.C. §§ 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C. §§

300aa-15(g) and (h).

        13. Petitioner represents that she presently is, or within 90 days of the date of judgment

will become, duly authorized to serve as guardian/conservator of U .C. N .'s estate under the laws

of the State of Florida. No payments pursuant to this Stipulation shall be made until petitioner

provides the Secretary with documentation establishing her appointment as guardian/conservator

of U .C.N .'s estate. If petitioner is not authorized by a court of competent jurisdiction to serve as

guardian/conservator of U.C.N.'s estate at the time a payment pursuant to this Stipulation is to be

made, any such payment shall be paid to the party or paities appointed by a court of competent

jurisdiction to serve as guardian/conservator of the estate of U .C.N. ·s upon submission of written

documentation of such appointment to the Secretary.

        14. In return for the payments described in paragraphs 9 and 10, petitioner, in her

individual capacity, and as legal representative of U.C.N.,on behalf of herself, U.C.N.,and

U.C.N.'s heirs, executors, administrators, successors or assigns, does forever irrevocably and

unconditionally release, acquit and discharge the United States and the Secretary of Health and



                                                    3
Human Services from any and all actions or causes of action (including agreements, judgments,

claims, damages, loss of services, expenses and all demands of whatever kind or nature) that

have been brought, could have been brought, or could be timely brought in the Court of Federal

Claims, under the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 et seq.,

on account of, or in any way growing out of, any and all known or unknown, suspected or

unsuspected personal injuries to or death of U.C.N. resulting from, or alleged to have resulted

from, the vaccinations administered on or about February 16, 2016, as alleged by petitioner in a

petition for vaccine compensation filed on or about October 24, 2018, in the United States Cou1t

of Federal Claims as petition No. 18-1640V.

        15. If U.C.N. should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        16. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        17. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 10 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.



                                                  4
        18. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the any vaccine caused U.C.N. 's alleged ITP injury,

or any other injury or condition.

        19. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns as legal representatives of U .C.N.

                                    END OF STIPULATION




                                                  5
PETITIONER:




AZUSA NASH, As Parent and Legal
Representative of her Minor Daughter,
U.C.N.


ATTORNEY OF RECORD FOR                            AUTHORIZED REPRESENTATIVE
PETITIONER:                                       OF THE ATTORNEY GENERAL:
                           ....J
              CJ?
                    ·-    --~
                       c:---~
DAVID A. TIERNEY, ESQ.                             HEATHERL.PEARLMAN
Rawls Law Group                                    Deputy Director
211 Rocketts Way                                   Torts Branch
Suite 100                                          Civil Division
Richmond, VA 23231                                 U.S. Department of Justice
Tel: (804) 622-0675                                P.O. Box 146
                                                   Benjamin Franklin Station
                                                   Washington, D.C. 20044-0146




AUTHORIZED REPRESENTATIVE OF                      ATTORNEY OF RECORD FOR
THE SECRETARY OF HEALTH AND                       RESPONDENT:
HUMAN SERVICES:


Da& ~              1     D~Se--1 A/Jhv;   f ,i,
CDR GEORGE REED GRIMES, MD, MP                    COLLEEN C. HARTLEY
Director, Division of Injury                      Trial Attorney
 Compensation Programs                            Torts Branch
Health Systems Bureau                             Civil Division
Health Resources and Services                     U.S. Department of Justice
 Administration                                   P.O. Box 146
U.S. Department of Health                         Benjamin Franklin Station
 and Human Services                               Washington, DC 20044-0146
5600 Fishers Lane, 08N 146B                       Tel: 202-616-3644
Rockville, MD 20857                               Email: colleen.hartley@usdoj.gov

Dated: Q L It 8   l:zm-2=

                                              6